By the COURT.
The appeal in this ease was taken from the judgment alone. On the appeal the plaintiff seeks to review an order of the court below denying his motion that the cause be transferred to the federal court. Under section 670, Code of Civil Procedure, the petition and bond for transfer, and the order thereon, do not constitute a part of the judgment-roll, and there being no bill of exceptions, and no exception, we have nothing before us for consideration but the roll itself. Even if the proceedings for removal were before us for decision, we should consider the bond insufficient, it not being signed by the principal. This was one of the reasons stated by the court for denying the motion, and we think the ruling correct.
No error appearing, the judgment is affirmed.